Hint, J.
It appearing in this case that the plaintiff brought an equitable suit against the defendant to enjoin him from interfering or attempting to interfere with the plaintiff in the discharge of any and all duties as president of the board of trustees of the Carnegie Library of Borne, Georgia, for the year beginning the first Tuesday in April, 1926, and ending the first Tuesday in April, 1927, and from signing papers, letters, and communications as president of said board, and from presiding, attempting to preside, or from interfering, with plaintiff presiding over the meetings of the board, etc.; and it further appearing that the dates named have passed between which the injunction could operate, if the judgment of the lower court should be reversed, it is held that the questions involved in the case have become moot, and the writ of error will be dismissed. Marshall v. Johnson, 149 Ga. 608 (101 S. E. 577).

Writ of error dismissed.


All the Justices concur.